People v Charles (2017 NY Slip Op 05757)





People v Charles


2017 NY Slip Op 05757


Decided on July 19, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 19, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2013-06704

[*1]People of State of New York, respondent,
vSteve Charles, appellant.


Seymour W. James, Jr., New York, NY (Ronald Alfano of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Ellen C. Abbot, and Jonathan K. Yi of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Queens County (Zayas, J.), dated June 17, 2013, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
Contrary to the defendant's contention, the Supreme Court properly denied his request for a downward departure from the presumptive risk level three. The defendant failed to establish that his deportation was, "as a matter of law, an appropriate mitigating factor" (People v Wyatt, 89 AD3d 112, 128; see People v Gillotti, 23 NY3d 841, 861; People v Garcia, 144 AD3d 650, 651; People v Rubi, 132 AD3d 650; People v Leshchenko, 127 AD3d 833; People v Ciudadreal, 125 AD3d 950, 951). Accordingly, the defendant was not entitled to a downward departure from the presumptive risk level, and he was properly designated a level three sex offender.
RIVERA, J.P., HALL, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court